


Exhibit 10.24

 

· Original Plan approved by the Corporate Governance and Nominating Committee on
March 23, 2004, by the Board of Directors on March 23, 2004 and by the
Stockholders on May 18, 2004

 

· The Plan was amended and restated, and approved by the Corporate Governance
and Nominating Committee on July 26, 2005 and by the Board of Directors on
July 26, 2005

 

· The Plan was subsequently amended and restated by the Governance, Compensation
and Nominating Committee on November 18, 2008 and by the Board of Directors on
November 18, 2008

 

COMERICA INCORPORATED

AMENDED AND RESTATED INCENTIVE PLAN

FOR

NON-EMPLOYEE DIRECTORS

 

(EFFECTIVE DECEMBER 31, 2008)

 

--------------------------------------------------------------------------------


 

COMERICA INCORPORATED
AMENDED AND RESTATED INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS

 

(EFFECTIVE DECEMBER 31, 2008)

 

TABLE OF CONTENTS

 

SECTION I

PURPOSE

1

SECTION II

DEFINITIONS

1

SECTION III

ADMINISTRATION

4

SECTION IV

COMMON STOCK SUBJECT TO THE PLAN

5

SECTION V

AWARDS

6

SECTION VI

CHANGE OF CONTROL PROVISIONS

11

SECTION VII

TERMINATION AND AMENDMENT

12

SECTION VIII

UNFUNDED STATUS OF PLAN

13

SECTION IX

GENERAL PROVISIONS

14

SECTION X

EFFECTIVE DATE OF PLAN

15

 

--------------------------------------------------------------------------------


 

COMERICA INCORPORATED

AMENDED AND RESTATED INCENTIVE PLAN

FOR NON-EMPLOYEE DIRECTORS

 

(EFFECTIVE DECEMBER 31, 2008)

 


SECTION I
PURPOSE


 

The purpose of this Comerica Incorporated Amended and Restated Incentive Plan
for Non-Employee Directors is to promote the continued prosperity of Comerica
Incorporated by aligning the financial interests of the recipients of awards
hereunder with those of the stockholders of Comerica Incorporated, to provide an
additional incentive for such individuals to remain as directors, and to provide
a means through which Comerica Incorporated may attract well-qualified
individuals to serve as directors.

 

This Plan was previously amended and restated to comply with Internal Revenue
Code (“Code”) Section 409A and the Regulations and other interpretive
authorities promulgated thereunder with respect to Awards earned or vested on or
after January 1, 2005, and Awards earned and vested prior to January 1, 2005
that are materially modified after October 3, 2004.

 

This Plan has been amended and restated again, effective December 31, 2008, to
reflect changes in guidance promulgated under Code Section 409A and to reflect
the Plan’s administration.

 


SECTION II
DEFINITIONS


 

For purposes of this Comerica Incorporated Amended and Restated Incentive Plan
for Non-Employee Directors, the following terms are defined as set forth below:

 


A.                                   “AFFILIATE” MEANS (I) ANY ENTITY THAT IS
CONTROLLED BY THE CORPORATION, WHETHER DIRECTLY OR INDIRECTLY, OR (II) ANY
ENTITY IN WHICH THE CORPORATION HAS A SIGNIFICANT EQUITY INTEREST, AS DETERMINED
BY THE COMMITTEE.


 

B.                                     “Aggregated Plan” means all agreements,
methods, programs, and other arrangements sponsored by the Corporation that
would be aggregated with this Plan under Section 1.409A-1(c) of the Regulations.

 


C.                                     “AWARD” MEANS AN OPTION AWARD, A STOCK
APPRECIATION RIGHT AWARD, A RESTRICTED STOCK AWARD, A RESTRICTED STOCK UNIT
AWARD OR ANY OTHER EQUITY-BASED AWARD.

 


D.                                    “AWARD AGREEMENT” MEANS A WRITTEN DOCUMENT
SETTING FORTH THE TERMS AND CONDITIONS OF AN AWARD.

 

1

--------------------------------------------------------------------------------


 


E.                                      “BENEFICIARY DESIGNATION FORM” MEANS THE
FORM USED TO DESIGNATE THE PARTICIPANT’S BENEFICIARY(IES) TO WHOM ANY AMOUNTS
PAYABLE IN THE EVENT OF THE PARTICIPANT’S DEATH ARE TO BE PAID AND BY WHOM ANY
RIGHTS OF THE PARTICIPANT, AFTER THE PARTICIPANT’S DEATH, MAY BE EXERCISED, AS
SUCH FORM MAY BE MODIFIED BY THE COMMITTEE FROM TIME TO TIME.


 


F.                                      “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE CORPORATION.


 


G.                                     “CHANGE OF CONTROL” SHALL HAVE THE
MEANING SET FORTH IN EXHIBIT A TO THIS PLAN.


 


H.                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


I.                                         “COMMITTEE” MEANS THE GOVERNANCE,
COMPENSATION AND NOMINATING COMMITTEE OR SUCH OTHER COMMITTEE OF THE BOARD AS
THE BOARD MAY FROM TIME TO TIME DESIGNATE.


 


J.                                        “COMMON STOCK” MEANS COMMON STOCK, PAR
VALUE $5.00 PER SHARE, OF THE CORPORATION.


 


K.                                    “CORPORATION” MEANS COMERICA INCORPORATED,
A DELAWARE CORPORATION.


 


L.                                      “DATE OF GRANT” MEANS THE EFFECTIVE DATE
OF AN AWARD GRANTED BY THE COMMITTEE TO AN AWARD RECIPIENT.


 


M.                                 “DISABILITY” MEANS ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT OF ANY PERSON(S) WHO IS UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


 


N.                                    “ELIGIBLE DIRECTOR” MEANS ANY INDIVIDUAL
SERVING AS A MEMBER OF THE BOARD WHO IS NOT AN EMPLOYEE OF THE CORPORATION OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES.


 


O.                                    “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED FROM TIME TO TIME, AND ANY SUCCESSOR THERETO.


 


P.                                      “FAIR MARKET VALUE” MEANS, AS OF ANY
GIVEN DATE, THE CLOSING PRICE OF COMMON STOCK ON THE NEW YORK STOCK
EXCHANGE, INC. ON THAT DATE, OR IF THE COMMON STOCK WAS NOT TRADED ON THE NEW
YORK STOCK EXCHANGE, INC. ON SUCH DATE, THEN ON THE LAST PRECEDING DATE ON WHICH
THE COMMON STOCK WAS TRADED.  IF FAIR MARKET VALUE FOR ANY DATE IN QUESTION
CANNOT BE DETERMINED AS PROVIDED ABOVE, THEN FAIR MARKET VALUE SHALL BE
DETERMINED BY THE COMMITTEE, PROVIDED THAT THE COMMITTEE USES A REASONABLE
VALUATION METHOD IN ACCORDANCE WITH THE REGULATIONS AND APPLICABLE GUIDANCE
PROMULGATED UNDER CODE SECTION 409A.


 


Q.                                    “OPTION” MEANS A RIGHT TO PURCHASE A
SPECIFIED NUMBER OF SHARES OF COMMON STOCK DURING A SPECIFIED PERIOD PURSUANT TO
SUCH TERMS AS ARE DETERMINED BY THE COMMITTEE AND AS MAY BE SET FORTH IN THE
APPLICABLE AWARD AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


R.                                     “OPTION AWARD” MEANS AN AWARD GRANTED
UNDER SECTION V(A)(1).


 


S.                                      “OTHER EQUITY-BASED AWARD” MEANS AN
AWARD GRANTED UNDER SECTION V(A)(5).


 


T.                                     “PARTICIPANT” MEANS ANY INDIVIDUAL WHO
HAS RECEIVED AN AWARD.


 


U.                                    “PLAN” MEANS THE COMERICA INCORPORATED
AMENDED AND RESTATED INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS, AS SET FORTH
HEREIN AND AS HEREINAFTER AMENDED AND/OR RESTATED FROM TIME TO TIME.


 


V.                                     “REGULATIONS” MEANS THE TREASURY
REGULATIONS PROMULGATED UNDER THE CODE.


 


W.                                “RESTRICTED STOCK” MEANS SHARES OF COMMON
STOCK THAT ARE SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS, AS DETERMINED BY
THE COMMITTEE AND AS MAY BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


X.                                    “RESTRICTED STOCK AWARD” MEANS AN AWARD
GRANTED UNDER SECTION V(A)(3).


 


Y.                                     “RESTRICTED STOCK UNIT” OR “UNIT” MEANS A
UNIT EQUIVALENT TO A SHARE OF COMMON STOCK THAT IS SUBJECT TO CERTAIN CONDITIONS
AND RESTRICTIONS, AS DETERMINED BY THE COMMITTEE AND AS MAY BE SET FORTH IN THE
APPLICABLE AWARD AGREEMENT.


 


Z.                                     “RESTRICTED STOCK UNIT AWARD” MEANS AN
AWARD GRANTED UNDER SECTION V(A)(4).


 


AA.                         “RETIREMENT” MEANS THE DATE OF THE NEXT ANNUAL
SHAREHOLDER’S MEETING OF THE CORPORATION IMMEDIATELY FOLLOWING THE DIRECTOR’S
70TH BIRTHDAY.


 


BB.                             “SECTION” MEANS, UNLESS OTHERWISE SPECIFIED, A
SECTION OF THE PLAN.


 


CC.                             “SEPARATION FROM SERVICE” MEANS THE DATE ON
WHICH THE DIRECTOR CEASES TO BE A DIRECTOR OF THE CORPORATION; PROVIDED THAT A
SEPARATION FROM SERVICE SHALL NOT HAVE OCCURRED IF THE CORPORATION ANTICIPATES
THAT THE DIRECTOR WILL CONTINUE TO PROVIDE SERVICES TO THE CORPORATION OR A
SUBSIDIARY, WHETHER AS AN EMPLOYEE OR CONSULTANT OR IN ANY OTHER COMPENSATORY
CAPACITY.  THE DETERMINATION OF WHETHER A SEPARATION FROM SERVICE HAS OCCURRED
SHALL BE MADE BY THE COMMITTEE IN ACCORDANCE WITH SECTION 1.409A-1(H) OF THE
TREASURY REGULATIONS, OR SUCH OTHER GUIDANCE WITH RESPECT TO CODE SECTION 409A
THAT MAY BE IN EFFECT ON THE DATE OF DETERMINATION.


 


DD.                           “STOCK APPRECIATION RIGHT” MEANS A RIGHT TO
RECEIVE PAYMENT IN SHARES OF COMMON STOCK EQUAL TO THE EXCESS OF THE FAIR MARKET
VALUE OF A SPECIFIED NUMBER OF SHARES OF COMMON STOCK ON THE DATE THE STOCK
APPRECIATION RIGHT IS EXERCISED (OR, IF THE COMMITTEE SHALL SO DETERMINE, AT ANY
TIME DURING A SPECIFIED PERIOD BEFORE OR AFTER THE DATE OF EXERCISE) OVER THE
GRANT PRICE OF THE STOCK APPRECIATION RIGHT AS SPECIFIED BY THE COMMITTEE, WHICH
PRICE SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF THE SAME

 

3

--------------------------------------------------------------------------------


 


NUMBER OF SHARES OF COMMON STOCK ON THE DATE(S) OF GRANT OF THE STOCK
APPRECIATION RIGHT.


 


EE.                               “STOCK APPRECIATION RIGHT AWARD” MEANS AN
AWARD GRANTED UNDER SECTION V(A)(2).


 


FF.                               “SUBSIDIARY” MEANS ANY CORPORATION,
PARTNERSHIP OR OTHER ENTITY, 50% OR MORE OF WHOSE STOCK OR INTEREST IS OWNED,
DIRECTLY OR INDIRECTLY, BY THE CORPORATION.


 


SECTION III
ADMINISTRATION


 


A.                                   THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE; PROVIDED, THAT THE BOARD SHALL HAVE THE AUTHORITY TO EXERCISE ANY AND
ALL DUTIES AND RESPONSIBILITIES ASSIGNED TO THE COMMITTEE UNDER THE PLAN.  AMONG
OTHER THINGS, THE COMMITTEE SHALL HAVE THE AUTHORITY, SUBJECT TO THE TERMS OF
THE PLAN, TO DETERMINE THE TYPE OR TYPES OF AWARD(S), IF ANY, TO BE GRANTED TO
AN ELIGIBLE DIRECTOR, TO GRANT AWARDS TO ELIGIBLE DIRECTORS, TO DETERMINE THE
NUMBER OF SHARES OF COMMON STOCK OR UNITS TO BE COVERED BY EACH SUCH AWARD AND
OTHERWISE TO DETERMINE THE TERMS AND CONDITIONS THEREOF, AND TO AMEND SUCH TERMS
AND CONDITIONS AT ANY TIME AND FROM TIME TO TIME.  AWARDS MAY BE GRANTED SINGLY
OR IN ANY COMBINATION.  AWARDS GRANTED UNDER THE PLAN SHALL BE EVIDENCED BY
AWARD AGREEMENTS THAT SET FORTH THE TERMS AND CONDITIONS FOR THE RESPECTIVE
AWARD, WHICH MAY INCLUDE, AMONG OTHER THINGS, THE PROVISIONS APPLICABLE IN THE
EVENT THE PARTICIPANT’S MEMBERSHIP ON THE BOARD TERMINATES.  THE COMMITTEE MAY,
BUT NEED NOT, REQUIRE THE EXECUTION BY A PARTICIPANT OF ANY SUCH AWARD
AGREEMENT.  ACCEPTANCE OF THE AWARD BY THE RESPECTIVE PARTICIPANT SHALL
CONSTITUTE ACCEPTANCE OF THE TERMS AND CONDITIONS OF THE AWARD, INCLUDING,
WITHOUT LIMITATION, THOSE SET FORTH IN THE AWARD AGREEMENT AND THE PLAN.


 


B.                                     THE COMMITTEE SHALL HAVE THE AUTHORITY TO
ADOPT, ALTER AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES
GOVERNING THE PLAN AS IT SHALL FROM TIME TO TIME DEEM ADVISABLE, TO INTERPRET
THE TERMS AND PROVISIONS OF THE PLAN AND ANY AWARD ISSUED UNDER THE PLAN (AND
ANY AWARD AGREEMENT RELATING THERETO) AND TO OTHERWISE SUPERVISE THE
ADMINISTRATION OF THE PLAN.  THIS INCLUDES THE POWER AND AUTHORITY TO COMPLY
WITH THE WITHHOLDING AND REPORTING REQUIREMENTS OF CODE SECTION 409A AND ANY
INTERPRETIVE AUTHORITIES PROMULGATED THEREUNDER.


 


C.                                     DETERMINATIONS OF THE COMMITTEE SHALL BE
MADE BY A MAJORITY VOTE OF ITS MEMBERS AT A MEETING AT WHICH A QUORUM IS PRESENT
OR PURSUANT TO A UNANIMOUS WRITTEN CONSENT OF ITS MEMBERS.


 


D.                                    THE COMMITTEE MAY DELEGATE ALL OR ANY
PORTION OF ITS RESPONSIBILITIES AND POWERS TO ANY ONE OR MORE OF ITS MEMBERS AND
MAY DELEGATE ALL OR ANY PART OF ITS RESPONSIBILITIES AND POWERS TO ANY PERSON OR
PERSONS SELECTED BY IT; PROVIDED, THAT NO SUCH DELEGATION MAY BE MADE THAT WOULD
CAUSE AWARDS OR OTHER TRANSACTIONS UNDER THE PLAN TO CEASE TO BE EXEMPT FROM
SECTION 16(B) OF THE EXCHANGE ACT OR THAT IS PROHIBITED BY APPLICABLE LAW OR THE
APPLICABLE RULES OF THE NEW YORK STOCK EXCHANGE, INC. (OR THE

 

4

--------------------------------------------------------------------------------


 


APPLICABLE RULES OF SUCH OTHER SECURITIES EXCHANGE AS MAY AT THE TIME OF THE
DELEGATION BE THE PRINCIPAL MARKET FOR THE COMMON STOCK).  ANY SUCH DELEGATION
MAY BE REVOKED BY THE COMMITTEE AT ANY TIME.


 


E.                                      ANY DETERMINATION MADE BY THE COMMITTEE
OR PURSUANT TO DELEGATED AUTHORITY UNDER THE PROVISIONS OF THE PLAN WITH RESPECT
TO ANY AWARD SHALL BE MADE IN THE SOLE AND ABSOLUTE DISCRETION OF THE COMMITTEE
OR ITS DELEGATE AT THE TIME OF THE GRANT OF THE AWARD OR, UNLESS IN
CONTRAVENTION OF AN EXPRESS TERM OF THE PLAN, AT ANY TIME THEREAFTER.  ALL
DECISIONS MADE BY THE COMMITTEE OR ANY APPROPRIATE DELEGATE PURSUANT TO THE
PROVISIONS OF THE PLAN SHALL BE FINAL AND BINDING ON ALL PERSONS, INCLUDING THE
CORPORATION, PARTICIPANTS, BENEFICIARIES AND OTHER INTERESTED PARTIES.


 


SECTION IV
COMMON STOCK SUBJECT TO THE PLAN


 


A.                                   THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK THAT MAY BE DELIVERED UNDER THE PLAN SHALL BE 500,000.  SHARES ISSUED
PURSUANT TO THE PLAN MAY BE AUTHORIZED AND UNISSUED SHARES, TREASURY SHARES,
SHARES PURCHASED IN THE OPEN MARKET OR IN PRIVATE TRANSACTIONS, OR ANY
COMBINATION OF THE FOREGOING.


 


B.                                     IF AN AWARD IS FORFEITED OR CANCELLED, AN
OPTION OR STOCK APPRECIATION RIGHT TERMINATES, EXPIRES OR LAPSES WITHOUT BEING
EXERCISED OR AN AWARD IS SETTLED IN CASH RATHER THAN SHARES OF COMMON STOCK, THE
SHARES OF COMMON STOCK THAT HAD BEEN SUBJECT THERETO SHALL AGAIN BE AVAILABLE
FOR DISTRIBUTION IN CONNECTION WITH AWARDS UNDER THE PLAN.  NOTWITHSTANDING
ANYTHING IN THIS SECTION IV(B) TO THE CONTRARY, OPTIONS, RESTRICTED STOCK AND
STOCK APPRECIATION RIGHT AWARDS MUST BE SETTLED IN COMMON STOCK.


 


C.                                     IN THE EVENT THE NUMBER OF OUTSTANDING
SHARES OF COMMON STOCK CHANGES AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION, MERGER, CONSOLIDATION, REORGANIZATION, COMBINATION, OR
EXCHANGE OF SHARES, SPLIT UP, SPLIT OFF, SPIN OFF, LIQUIDATION OR OTHER SIMILAR
CHANGE IN CAPITALIZATION, OR ANY DISTRIBUTION MADE TO HOLDERS OF COMMON STOCK
OTHER THAN CASH DIVIDENDS, THE NUMBER OR KIND OF SHARES THAT MAY BE ISSUED UNDER
THE PLAN, AND THE NUMBER OR KIND OF SHARES SUBJECT TO, OR THE EXERCISE PRICE PER
SHARE UNDER ANY OUTSTANDING AWARD, SHALL BE AUTOMATICALLY ADJUSTED, AND THE
COMMITTEE SHALL MAKE SUCH OTHER EQUITABLE ADJUSTMENTS, IF APPLICABLE, OF ANY
AWARD OR SHARES OF COMMON STOCK ISSUABLE PURSUANT THERETO SO THAT THE VALUE OF
THE INTEREST OF THE INDIVIDUAL SHALL NOT BE DECREASED BY REASON OF THE
OCCURRENCE OF SUCH EVENT, PROVIDED THAT THE AGGREGATE EXERCISE PRICE OF THE
AWARD IS NOT LESS THAN THE AGGREGATE EXERCISE PRICE OF THE AWARD BEFORE THE
CHANGE IN CAPITALIZATION.  ANY SUCH ADJUSTMENT SHALL BE DEEMED CONCLUSIVE AND
BINDING ON THE CORPORATION, EACH PARTICIPANT, THEIR BENEFICIARIES AND ALL OTHER
INTERESTED PARTIES.

 

5

--------------------------------------------------------------------------------


 


SECTION V
AWARDS


 


A.                                   TYPES OF AWARDS


 


1.                                       OPTION AWARDS.  THE COMMITTEE MAY GRANT
OPTION AWARDS TO ELIGIBLE DIRECTORS IN ACCORDANCE WITH THE PROVISIONS OF THIS
SUBSECTION, SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT
WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE TO BE
APPROPRIATE.  OPTIONS GRANTED UNDER THE PLAN SHALL BE NON-QUALIFIED STOCK
OPTIONS.


 

A.                                       EXERCISE PRICE.  THE EXERCISE PRICE PER
SHARE OF COMMON STOCK OF AN OPTION SHALL NOT BE LESS THAN THE FAIR MARKET VALUE
OF A SHARE OF COMMON STOCK ON THE DATE OF GRANT.

 

B.                                      OPTION TERM.  THE TERM OF AN OPTION
SHALL NOT EXCEED TEN YEARS FROM THE DATE OF GRANT.

 

C.                                       METHODS OF EXERCISE.  SUBJECT TO THE
PROVISIONS OF THE APPLICABLE AWARD AGREEMENT, AN OPTION MAY BE EXERCISED, IN
WHOLE OR IN PART, BY GIVING WRITTEN NOTICE OF EXERCISE TO THE CORPORATION
SPECIFYING THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE OPTION TO BE
PURCHASED, SUBJECT TO SUCH PROCEDURES AS ESTABLISHED BY THE COMMITTEE FROM TIME
TO TIME.  PRIOR TO SETTLEMENT OF ANY SUCH EXERCISE, THE EXERCISE PRICE SHALL BE
SATISFIED IN FULL IN ACCORDANCE WITH SECTION V(C).

 

D.                                      RIGHTS UPON EXERCISE.  A PARTICIPANT
SHALL HAVE ALL OF THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE SHARES
PURCHASED UPON EXERCISE OF AN OPTION WHEN THE PARTICIPANT HAS GIVEN WRITTEN
NOTICE OF EXERCISE, HAS PAID IN FULL FOR SUCH SHARES AND, IF REQUESTED, HAS
GIVEN THE REPRESENTATION DESCRIBED IN SECTION VIII(A).

 


2.                                       STOCK APPRECIATION RIGHT AWARDS.  THE
COMMITTEE MAY GRANT STOCK APPRECIATION RIGHT AWARDS TO ELIGIBLE DIRECTORS,
SUBJECT TO SUCH TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF
THE PLAN, AS THE COMMITTEE SHALL DETERMINE TO BE APPROPRIATE, INCLUDING, WITHOUT
LIMITATION, THE TERM, MANNER OF EXERCISE, DATES OF EXERCISE, AND THE GRANT
PRICE; PROVIDED, HOWEVER, THAT SUCH GRANT PRICE MAY NEVER BE LESS THAN THE FAIR
MARKET VALUE OF COMMON STOCK ON THE DATE THE RIGHT IS GRANTED.  NOTWITHSTANDING
ANY CONTRARY PROVISION IN THE PLAN, UPON EXERCISE, THE SETTLEMENT OF A STOCK
APPRECIATION RIGHT MAY ONLY OCCUR BY PAYMENT OF COMMON STOCK; STOCK APPRECIATION
RIGHTS CANNOT BE SETTLED WITH CASH OR ANY OTHER FORM OF PAYMENT.


 


3.                                       RESTRICTED STOCK AWARDS.  THE COMMITTEE
MAY GRANT RESTRICTED STOCK AWARDS TO ELIGIBLE DIRECTORS IN ACCORDANCE WITH THE
PROVISIONS OF THIS SUBSECTION, SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS,
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL
DETERMINE TO BE APPROPRIATE.


 

A.                                       AWARDS AND CERTIFICATES.  SHARES OF
RESTRICTED STOCK SHALL BE EVIDENCED IN SUCH MANNER AS THE COMMITTEE MAY DEEM
APPROPRIATE, INCLUDING BOOK-ENTRY REGISTRATION OR THE ISSUANCE OF ONE OR MORE
STOCK CERTIFICATES.  ANY CERTIFICATE ISSUED IN RESPECT OF SHARES OF RESTRICTED
STOCK

 

6

--------------------------------------------------------------------------------


 

SHALL BE REGISTERED IN THE NAME OF SUCH PARTICIPANT AND SHALL BEAR AN
APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS, AND RESTRICTIONS
APPLICABLE TO SUCH AWARD, SUBSTANTIALLY IN THE FOLLOWING FORM:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMERICA INCORPORATED AMENDED AND RESTATED INCENTIVE PLAN FOR NON-EMPLOYEE
DIRECTORS AND AN AWARD AGREEMENT.  COPIES OF SUCH PLAN AND THE APPLICABLE AWARD
AGREEMENT ARE ON FILE AT THE OFFICES OF COMERICA INCORPORATED AT COMERICA BANK
TOWER, 1717 MAIN STREET, MC 6506, DALLAS, TEXAS 75201.

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Corporation until the restrictions thereon shall have lapsed
and that, as a condition of any Restricted Stock Award, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

 

B.                                      RIGHTS OF HOLDER OF RESTRICTED STOCK. 
EXCEPT AS PROVIDED IN THIS SECTION V(A)(3) AND THE APPLICABLE AWARD AGREEMENT, A
PARTICIPANT TO WHOM RESTRICTED STOCK IS GRANTED SHALL HAVE ALL OF THE RIGHTS OF
A STOCKHOLDER OF THE CORPORATION WITH RESPECT TO THE COMMON STOCK SUBJECT TO THE
RESTRICTED STOCK AWARD, INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE THE SHARES
AND THE RIGHT TO RECEIVE ANY DIVIDENDS AND OTHER DISTRIBUTIONS.

 


4.                                       RESTRICTED STOCK UNIT AWARDS.  THE
COMMITTEE MAY GRANT RESTRICTED STOCK UNIT AWARDS TO ELIGIBLE DIRECTORS, SUBJECT
TO SUCH TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN,
AS THE COMMITTEE SHALL DETERMINE TO BE APPROPRIATE INCLUDING, WITHOUT
LIMITATION, THE TIME OR TIMES AT WHICH RESTRICTED STOCK UNITS WILL BE GRANTED,
THE NUMBER OF SHARES TO BE REPRESENTED BY EACH SUCH GRANT, THE CONDITIONS FOR
VESTING THEREOF, THE TIME OR TIMES WITHIN WHICH RESTRICTED STOCK UNITS MAY BE
SUBJECT TO FORFEITURE, THE TIME OR TIMES AT WHICH RESTRICTED STOCK UNITS WILL BE
SETTLED AND THE FORM OF SUCH SETTLEMENT (I.E., CASH OR SHARES OF COMMON STOCK).


 

A.                                       RESTRICTED STOCK UNITS.  A RESTRICTED
STOCK UNIT SHALL REPRESENT AN UNFUNDED, UNSECURED RIGHT TO RECEIVE ONE SHARE OF
THE CORPORATION’S COMMON STOCK.

 

B.                                      RIGHTS OF HOLDER OF RESTRICTED STOCK
UNITS.  A PARTICIPANT TO WHOM RESTRICTED STOCK UNITS ARE GRANTED SHALL NOT HAVE
ANY RIGHTS OF A STOCKHOLDER OF THE CORPORATION WITH RESPECT TO THE COMMON STOCK
REPRESENTED BY THE RESTRICTED STOCK UNIT AWARD.  IF SO DETERMINED BY THE
COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION, RESTRICTED STOCK UNITS MAY

 

7

--------------------------------------------------------------------------------


 

INCLUDE A DIVIDEND EQUIVALENT RIGHT, PURSUANT TO WHICH THE PARTICIPANT WILL
EITHER RECEIVE CASH AMOUNTS (EITHER PAID CURRENTLY OR ON A CONTINGENT BASIS)
EQUIVALENT TO THE DIVIDENDS AND OTHER DISTRIBUTIONS PAYABLE WITH RESPECT TO THE
NUMBER OF SHARES OF COMMON STOCK REPRESENTED BY THE RESTRICTED STOCK UNITS, OR
ADDITIONAL RESTRICTED STOCK UNITS REPRESENTING SUCH DIVIDENDS AND OTHER
DISTRIBUTIONS.

 


5.                                       OTHER EQUITY-BASED AWARDS.  THE
COMMITTEE MAY GRANT OTHER EQUITY-BASED AWARDS TO ELIGIBLE DIRECTORS IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION V(A) AND SUBJECT TO SUCH
ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE
PLAN, AS THE COMMITTEE SHALL DETERMINE.  OTHER EQUITY-BASED AWARDS MAY BE
DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR
OTHERWISE BASED ON OR RELATED TO, COMMON STOCK (INCLUDING, WITHOUT LIMITATION,
SECURITIES CONVERTIBLE INTO COMMON STOCK), AS ARE DEEMED BY THE COMMITTEE TO BE
CONSISTENT WITH THE PURPOSE OF THE PLAN; PROVIDED, HOWEVER, THAT SUCH GRANTS AND
SETTLEMENTS OF SUCH AWARDS MUST COMPLY WITH APPLICABLE LAW, INCLUDING CODE
SECTION 409A AND ANY INTERPRETIVE AUTHORITY PROMULGATED THEREUNDER.  OTHER
EQUITY-BASED AWARDS MAY BE GRANTED EITHER ALONE OR IN CONJUNCTION WITH OTHER
AWARDS GRANTED UNDER THE PLAN.


 


B.                                     DEFERRING AWARDS.  UNDER NO CIRCUMSTANCES
MAY A PARTICIPANT ELECT TO DEFER, UNTIL A TIME OR TIMES LATER THAN THE EXERCISE
OF AN OPTION OR A STOCK APPRECIATION RIGHT OR THE SETTLEMENT OR DISTRIBUTION OF
SHARES IN RESPECT OF OTHER AWARDS, RECEIPT OF ALL OR A PORTION OF THE SHARES OF
COMMON STOCK SUBJECT TO SUCH AWARD, OR DIVIDENDS PAYABLE THEREON, AND/OR TO
RECEIVE CASH AT SUCH LATER TIME OR TIMES IN LIEU OF SUCH DEFERRED SHARES.


 


C.                                     FORMS OF PAYMENT BY PARTICIPANTS. 
SUBJECT TO THE TERMS OF THE PLAN AND OF ANY APPLICABLE AWARD AGREEMENT, PAYMENTS
TO BE MADE BY A PARTICIPANT UPON THE EXERCISE OR VESTING OF AN AWARD MAY BE MADE
IN SUCH FORM OR FORMS AS THE COMMITTEE SHALL DETERMINE, PROVIDED THAT STOCK
APPRECIATION RIGHT AWARDS MUST ALWAYS BE PAID OUT IN COMMON STOCK.


 


D.                                    LIMITS ON TRANSFER OF AWARDS.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, NO AWARD AND NO RIGHT UNDER ANY SUCH
AWARD SHALL BE TRANSFERABLE BY A PARTICIPANT OTHERWISE THAN BY WILL OR BY THE
LAWS OF INTESTACY; PROVIDED, HOWEVER, THAT A PARTICIPANT MAY, IN ACCORDANCE WITH
SECTION IX(E) AND IN THE MANNER ESTABLISHED BY THE COMMITTEE, DESIGNATE A
BENEFICIARY TO EXERCISE THE RIGHTS OF THE PARTICIPANT AND TO RECEIVE ANY
PROPERTY PAYABLE OR DISTRIBUTABLE WITH RESPECT TO ANY AWARD UPON THE DEATH OF
THE PARTICIPANT.  EACH AWARD OR RIGHT UNDER ANY AWARD SHALL BE EXERCISABLE
DURING THE PARTICIPANT’S LIFETIME ONLY BY THE PARTICIPANT OR, IF PERMISSIBLE
UNDER APPLICABLE LAW, BY THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE. 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, NO AWARD OR RIGHT UNDER ANY SUCH
AWARD MAY BE PLEDGED, ALIENATED, ATTACHED OR OTHERWISE ENCUMBERED, AND ANY
PURPORTED PLEDGE, ALIENATION, ATTACHMENT OR ENCUMBRANCE THEREOF SHALL BE VOID
AND UNENFORCEABLE AGAINST THE CORPORATION OR ANY SUBSIDIARY OR AFFILIATE.

 

8

--------------------------------------------------------------------------------

 


E.            TERM OF AWARDS.  SUBJECT TO ANY SPECIFIC PROVISIONS OF THE PLAN,
THE TERM OF EACH AWARD SHALL BE FOR SUCH PERIOD AS MAY BE DETERMINED BY THE
COMMITTEE.


 


F.            SECURITIES LAW RESTRICTIONS.  ALL CERTIFICATES FOR SHARES OF
COMMON STOCK OR OTHER SECURITIES DELIVERED UNDER THE PLAN PURSUANT TO ANY AWARD
OR THE EXERCISE THEREOF SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE COMMITTEE
MAY DEEM ADVISABLE UNDER THE PLAN, OR THE RULES, REGULATIONS AND OTHER
REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION, THE NEW YORK STOCK
EXCHANGE, INC., ANY OTHER EXCHANGE ON WHICH SHARES OF COMMON STOCK MAY BE
ELIGIBLE TO BE TRADED OR ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND
THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PLACED ON ANY SUCH
CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


G.            TERMINATION OF BOARD SERVICE AS A RESULT OF DEATH, DISABILITY, OR
RETIREMENT OF DIRECTOR.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, IF A
PARTICIPANT’S MEMBERSHIP ON THE BOARD IS TERMINATED BY THE PARTICIPANT’S DEATH,
DISABILITY OR RETIREMENT, THEN ON THE DATE THE PARTICIPANT’S MEMBERSHIP IS SO
TERMINATED:


 


1.             ANY OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED TO SUCH
PARTICIPANT THAT ARE OUTSTANDING AS OF THE DATE THE PARTICIPANT’S MEMBERSHIP IS
SO TERMINATED AND WHICH ARE NOT THEN EXERCISABLE AND VESTED, SHALL BECOME FULLY
VESTED AND SHALL BE EXERCISABLE FOR THE REMAINDER OF THE ORIGINAL OPTION OR
STOCK APPRECIATION RIGHT TERM.


 


2.             THE RESTRICTIONS APPLICABLE TO ANY RESTRICTED STOCK GRANTED TO
SUCH PARTICIPANT SHALL LAPSE, AND SUCH RESTRICTED STOCK SHALL BECOME FREE OF ALL
RESTRICTIONS AND BECOME FULLY VESTED AND TRANSFERABLE TO THE FULL EXTENT OF THE
ORIGINAL GRANT.


 


3.             ALL RESTRICTED STOCK UNITS GRANTED TO SUCH PARTICIPANT SHALL BE
CONSIDERED TO BE FULLY VESTED AND, WITH RESPECT TO RESTRICTED STOCK UNITS THAT
ARE NOT SUBJECT TO CODE SECTION 409A, SUCH RESTRICTED STOCK UNITS SHALL BE
SETTLED IN CASH AS PROMPTLY AS IS PRACTICABLE AND, WITH RESPECT TO RESTRICTED
STOCK UNITS THAT ARE SUBJECT TO CODE SECTION 409A, SUCH RESTRICTED STOCK UNITS
SHALL BE SETTLED IN CASH AT THE TIME PROVIDED IN THE APPLICABLE AWARD AGREEMENT.


 


4.             ALL OTHER EQUITY-BASED AWARDS GRANTED TO SUCH PARTICIPANT SHALL
BECOME FULLY VESTED AND, WITH RESPECT TO OTHER EQUITY-BASED AWARDS THAT ARE NOT
SUBJECT TO CODE SECTION 409A, SHALL BE SETTLED IN CASH AS PROMPTLY AS IS
PRACTICABLE AND, WITH RESPECT TO OTHER EQUITY-BASED AWARDS THAT ARE SUBJECT TO
CODE SECTION 409A, SHALL BE SETTLED IN CASH AT THE TIME PROVIDED IN THE
APPLICABLE AWARD AGREEMENT.


 


H.           OTHER TERMINATION OF BOARD SERVICE.  UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE, AND IN ACCORDANCE WITH CODE SECTION 409A AND ANY INTERPRETIVE
AUTHORITY PROMULGATED THEREUNDER, IF A PARTICIPANT’S MEMBERSHIP ON THE BOARD IS
TERMINATED FOR ANY REASON OTHER THAN DEATH, DISABILITY OR RETIREMENT AS PROVIDED
IN SECTION V(G), ANY OUTSTANDING AWARDS HELD BY THE PARTICIPANT THAT ARE
UNVESTED ON SUCH DATE OF

 

9

--------------------------------------------------------------------------------


 


TERMINATION SHALL BE IMMEDIATELY FORFEITED AND CANCELLED, AND ANY OUTSTANDING
OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT IS VESTED BUT
UNEXERCISED AS OF THE DATE OF TERMINATION SHALL BE EXERCISABLE FOR A PERIOD OF
NINETY DAYS AFTER SUCH TERMINATION OR UNTIL THE EXPIRATION DATE OF THE OPTION OR
STOCK APPRECIATION RIGHT, AS THE CASE MAY BE, WHICHEVER DATE OCCURS EARLIER.


 


I.             AWARDS SUBJECT TO CODE SECTION 409A.  IF THE COMMITTEE DETERMINES
THAT AN AWARD IS SUBJECT TO SECTION 409A OF THE CODE, THEN THE AWARD SHALL BE
SETTLED AT THE TIME OR TIMES DESIGNATED IN THE APPLICABLE AWARD AGREEMENT,
SUBJECT TO THE FOLLOWING PROVISIONS:


 


1.             PAYMENTS UPON OCCURRENCE OF STATED EVENTS.  NOTWITHSTANDING ANY
PROVISION IN THIS PLAN OR AN AWARD AGREEMENT TO THE CONTRARY, WITH RESPECT TO
ANY AWARD THAT WAS GRANTED PRIOR TO THE EFFECTIVE DATE OF THIS PLAN AND THAT IS
SUBJECT TO CODE SECTION 409A, PAYMENT OR SETTLEMENT OF SUCH AWARD UPON A
“TERMINATION OF EMPLOYMENT” OR “SEPARATION FROM SERVICE” SHALL REQUIRE A
SEPARATION FROM SERVICE, AS SUCH TERM IS DEFINED IN SECTION II OF THIS PLAN.  IN
ADDITION, PAYMENT OR SETTLEMENT OF SUCH AWARD UPON A “CHANGE OF CONTROL” OR
“DISABILITY” SHALL REQUIRE A CHANGE OF CONTROL OR DISABILITY, AS SUCH TERMS ARE
DEFINED IN SECTION II OF THIS PLAN.


 


2.             PERIOD OF PAYMENT OR SETTLEMENT.  NOTWITHSTANDING ANY PROVISION
IN THIS PLAN (OTHER THAN THIS SECTION V.I.) OR AN AWARD AGREEMENT TO THE
CONTRARY, WITH RESPECT TO ANY AWARD THAT WAS GRANTED PRIOR TO THE EFFECTIVE DATE
OF THIS PLAN AND IS SUBJECT TO CODE SECTION 409A, THE TERMS OF WHICH PROVIDE FOR
PAYMENT OR SETTLEMENT UPON THE OCCURRENCE OF A SPECIFIED EVENT (SUCH AS A CHANGE
OF CONTROL OR THE DEATH OR DISABILITY OF THE AWARD RECIPIENT), PAYMENT OR
SETTLEMENT OF SUCH AWARD SHALL BE MADE WITHIN THE THIRTY (30) DAY PERIOD
FOLLOWING THE DATE ON WHICH SUCH EVENT OCCURS.  WITH RESPECT TO ANY AWARD THAT
IS GRANTED ON OR AFTER THE EFFECTIVE DATE OF THIS PLAN AND IS SUBJECT TO CODE
SECTION 409A, THE TERMS OF WHICH PROVIDE FOR PAYMENT OR SETTLEMENT UPON THE
OCCURRENCE OF A SPECIFIED EVENT, PAYMENT OR SETTLEMENT OF SUCH AWARD SHALL BE
MADE WITHIN THE NINETY (90) DAY PERIOD, OR SUCH SHORTER PERIOD SET FORTH IN THE
AWARD AGREEMENT, FOLLOWING THE DATE ON WHICH SUCH EVENT OCCURS.


 


3.             DISTRIBUTION IN THE EVENT OF INCOME INCLUSION UNDER CODE
SECTION 409A.  IF AN AWARD FAILS TO MEET THE REQUIREMENTS OF SECTION 409A OF THE
CODE, THE PARTICIPANT MAY RECEIVE PAYMENT IN CONNECTION WITH THE AWARD BEFORE
THE AWARD WOULD OTHERWISE BE PAID, PROVIDED, HOWEVER, THAT THE AMOUNT PAID TO
THE PARTICIPANT SHALL NOT EXCEED THE LESSER OF: (I) THE AMOUNT PAYABLE UNDER
SUCH AWARD, OR (II) THE AMOUNT TO BE REPORTED PURSUANT TO SECTION 409A OF THE
CODE ON THE APPLICABLE FORM W-2 (OR FORM 1099) AS TAXABLE INCOME TO THE
PARTICIPANT.


 


4.             DELAY FOR INSOLVENCY OR COMPELLING BUSINESS REASONS.  IN THE
EVENT THE CORPORATION DETERMINES THAT THE MAKING OF ANY PAYMENT OF BENEFITS ON
THE DATE SPECIFIED UNDER AN AWARD WOULD JEOPARDIZE THE ABILITY OF THE
CORPORATION TO CONTINUE AS A GOING CONCERN, THE COMMITTEE MAY DELAY THE PAYMENT
OF

 

10

--------------------------------------------------------------------------------


 


BENEFITS UNTIL THE FIRST CALENDAR YEAR IN WHICH THE CORPORATION NOTIFIES THE
COMMITTEE THAT THE PAYMENT OF BENEFITS WOULD NOT HAVE SUCH EFFECT.


 


5.             ADMINISTRATIVE DELAY IN PAYMENT.  IN THE CASE OF ADMINISTRATIVE
NECESSITY, THE PAYMENT OF BENEFITS UNDER AN AWARD MAY BE DELAYED UP TO THE LATER
OF THE LAST DAY OF THE CALENDAR YEAR IN WHICH PAYMENT WOULD OTHERWISE BE MADE OR
THE 15TH DAY OF THE THIRD CALENDAR MONTH FOLLOWING THE DATE ON WHICH PAYMENT
WOULD OTHERWISE BE MADE.  FURTHER, IF, AS A RESULT OF EVENTS BEYOND THE CONTROL
OF THE PARTICIPANT (OR FOLLOWING THE PARTICIPANT’S DEATH, THE PARTICIPANT’S
BENEFICIARY), IT IS NOT ADMINISTRATIVELY PRACTICABLE FOR THE COMMITTEE TO
CALCULATE THE AMOUNT OF BENEFITS DUE TO THE PARTICIPANT AS OF THE DATE ON WHICH
PAYMENT WOULD OTHERWISE BE MADE, THE PAYMENT MAY BE DELAYED UNTIL THE FIRST
CALENDAR YEAR IN WHICH CALCULATION OF THE AMOUNT IS ADMINISTRATIVELY
PRACTICABLE.


 


6.             NO PARTICIPANT ELECTION.  NOTWITHSTANDING THE FOREGOING
PROVISIONS, IF THE PERIOD DURING WHICH PAYMENT OF BENEFITS UNDER AN AWARD WILL
BE MADE OCCURS, OR WILL OCCUR, IN TWO CALENDAR YEARS, THE PARTICIPANT SHALL NOT
BE PERMITTED TO ELECT THE CALENDAR YEAR IN WHICH THE PAYMENT SHALL BE MADE.


 


SECTION VI
CHANGE OF CONTROL PROVISIONS


 

Notwithstanding any other provision of the Plan to the contrary, in the event of
a Change of Control:

 


1.             ANY OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING AS OF THE
DATE SUCH CHANGE OF CONTROL IS DETERMINED TO HAVE OCCURRED, AND WHICH ARE NOT
THEN EXERCISABLE AND VESTED, SHALL BECOME FULLY VESTED AND SHALL BE EXERCISABLE
FOR THE REMAINDER OF THE ORIGINAL OPTION OR STOCK APPRECIATION RIGHT TERM.


 


2.             THE RESTRICTIONS APPLICABLE TO ANY RESTRICTED STOCK SHALL LAPSE,
AND SUCH RESTRICTED STOCK SHALL BECOME FREE OF ALL RESTRICTIONS AND BECOME FULLY
VESTED AND TRANSFERABLE TO THE FULL EXTENT OF THE ORIGINAL GRANT.


 


3.             ALL RESTRICTED STOCK UNITS SHALL BE CONSIDERED TO BE FULLY
VESTED, AND SUCH RESTRICTED STOCK UNITS SHALL BE SETTLED IN CASH WITHIN THE
NINETY (90) DAY PERIOD, OR SUCH SHORTER PERIOD SET FORTH IN THE AWARD AGREEMENT,
FOLLOWING THE DATE OF THE CHANGE OF CONTROL.


 


4.             ALL OTHER EQUITY-BASED AWARDS SHALL VEST AND BE EXERCISABLE, OR
SHALL VEST AND BE SETTLED IN CASH WITHIN THE NINETY (90) DAY PERIOD, OR SUCH
SHORTER PERIOD SET FORTH IN THE AWARD AGREEMENT, FOLLOWING THE DATE OF THE
CHANGE OF CONTROL.


 


5.             THE COMMITTEE MAY ALSO MAKE ADDITIONAL ADJUSTMENTS AND/OR
SETTLEMENTS OF OUTSTANDING AWARDS AS IT DEEMS APPROPRIATE AND CONSISTENT WITH
THE PLAN’S PURPOSES, BUT ONLY TO THE EXTENT THAT SUCH ADJUSTMENTS AND/OR

 

11

--------------------------------------------------------------------------------


 


SETTLEMENTS OCCUR IN ACCORDANCE WITH CODE SECTION 409A, THE REGULATIONS AND ANY
OTHER INTERPRETIVE AUTHORITY PROMULGATED THEREUNDER.


 


SECTION VII
TERMINATION AND AMENDMENT


 


A.           THE PLAN WILL TERMINATE ON THE TENTH ANNIVERSARY OF THE EFFECTIVE
DATE OF THE PLAN.  UNDER THE PLAN, AWARDS OUTSTANDING AS OF SUCH DATE SHALL NOT
BE AFFECTED OR IMPAIRED BY THE TERMINATION OF THE PLAN.


 


B.            THE COMMITTEE OR THE BOARD MAY AMEND, ALTER OR DISCONTINUE THE
PLAN AT ANY TIME, BUT NO AMENDMENT, ALTERATION OR DISCONTINUANCE SHALL BE MADE
WHICH WOULD ADVERSELY IMPACT THE RIGHTS OF A PARTICIPANT UNDER ANY AWARD
THERETOFORE GRANTED WITHOUT THE PARTICIPANT’S CONSENT, EXCEPT SUCH AN AMENDMENT
MADE TO COMPLY WITH APPLICABLE LAW, INCLUDING CODE SECTION 409A AND ANY
INTERPRETIVE AUTHORITIES PROMULGATED THEREUNDER, STOCK EXCHANGE RULES OR
ACCOUNTING RULES.  IN ADDITION, NO SUCH AMENDMENT SHALL BE MADE WITHOUT THE
APPROVAL OF THE CORPORATION’S STOCKHOLDERS TO THE EXTENT SUCH APPROVAL IS
REQUIRED BY APPLICABLE LAW OR THE APPLICABLE RULES OF THE NEW YORK STOCK
EXCHANGE, INC. (OR THE APPLICABLE RULES OF SUCH OTHER SECURITIES EXCHANGE AS MAY
AT THE TIME BE THE PRINCIPAL MARKET FOR THE COMMON STOCK).


 


C.            THE COMMITTEE MAY AMEND THE TERMS OF ANY OPTION OR OTHER AWARD
THERETOFORE GRANTED, PROSPECTIVELY OR RETROACTIVELY; PROVIDED, HOWEVER, THAT NO
SUCH AMENDMENT SHALL ADVERSELY IMPACT THE RIGHTS OF ANY PARTICIPANT WITHOUT THE
PARTICIPANT’S CONSENT EXCEPT SUCH AN AMENDMENT MADE TO CAUSE THE PLAN OR AWARD
TO COMPLY WITH APPLICABLE LAW, INCLUDING CODE SECTION 409A AND ANY INTERPRETIVE
AUTHORITIES PROMULGATED THEREUNDER, STOCK EXCHANGE RULES OR ACCOUNTING RULES;
AND PROVIDED, FURTHER, THAT IN NO EVENT MAY AN OPTION OR OTHER AWARD BE REPRICED
WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE CORPORATION EXCEPT DUE TO AN
ADJUSTMENT PURSUANT TO SECTION IV(C).  FURTHERMORE, NO AMENDMENT MAY BE MADE TO
AN OPTION AWARD OR A STOCK APPRECIATION RIGHT AWARD WHICH WOULD CAUSE THE
EXERCISE PRICE OR THE GRANT PRICE (AS APPLICABLE) TO BE LESS THAN THE FAIR
MARKET VALUE OF THE COMMON STOCK ON THE DATE OF GRANT, EXCEPT AS PROVIDED IN
SECTION IV(C).


 


D.           SUBJECT TO THE ABOVE PROVISIONS AND UNLESS PROHIBITED BY APPLICABLE
LAW, INCLUDING CODE SECTION 409A AND ANY INTERPRETIVE AUTHORITIES PROMULGATED
THEREUNDER, OR THE APPLICABLE RULES OF THE NEW YORK STOCK EXCHANGE, INC. (OR THE
APPLICABLE RULES OF SUCH OTHER SECURITIES EXCHANGE AS MAY AT THE TIME BE THE
PRINCIPAL MARKET FOR THE COMMON STOCK), THE COMMITTEE OR THE BOARD SHALL HAVE
AUTHORITY TO AMEND THE PLAN TO TAKE INTO ACCOUNT CHANGES IN LAW AND TAX AND
ACCOUNTING RULES, AS WELL AS OTHER DEVELOPMENTS, AND TO GRANT AWARDS WHICH
QUALIFY FOR BENEFICIAL TREATMENT UNDER SUCH RULES WITHOUT STOCKHOLDER APPROVAL.


 


E.            UPON TERMINATION OF THE PLAN, THE CORPORATION MAY SETTLE ANY
OUTSTANDING AWARD THAT IS NOT SUBJECT TO CODE SECTION 409A AS SOON AS IS
PRACTICABLE FOLLOWING SUCH TERMINATION AND MAY SETTLE ANY OUTSTANDING AWARD THAT
IS SUBJECT TO CODE SECTION 409A IN ACCORDANCE WITH ONE OF THE FOLLOWING:

 

12

--------------------------------------------------------------------------------


 


1.             THE TERMINATION AND LIQUIDATION OF THE PLAN WITHIN TWELVE (12) 
MONTHS OF A COMPLETE DISSOLUTION OF THE CORPORATION TAXED UNDER SECTION 331 OF
THE CODE OR WITH THE APPROVAL OF A BANKRUPTCY COURT PURSUANT TO 11 U.S.C.
§ 503(B)(1)(A); PROVIDED THAT THE AMOUNTS DEFERRED UNDER THIS PLAN ARE INCLUDED
IN THE PARTICIPANTS’ GROSS INCOMES IN THE LATEST OF THE FOLLOWING YEARS (OR, IF
EARLIER, THE TAXABLE YEAR IN WHICH THE AMOUNT IS ACTUALLY OR CONSTRUCTIVELY
RECEIVED): (I) THE CALENDAR YEAR IN WHICH THE PLAN IS TERMINATED; (II) THE FIRST
CALENDAR YEAR IN WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF
FORFEITURE; OR (III) THE FIRST CALENDAR YEAR IN WHICH THE PAYMENT IS
ADMINISTRATIVELY PRACTICABLE.


 


2.             THE TERMINATION AND LIQUIDATION OF THE PLAN PURSUANT TO
IRREVOCABLE ACTION TAKEN BY THE COMMITTEE OR THE CORPORATION WITHIN THE THIRTY
(30) DAYS PRECEDING OR THE TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL;
PROVIDED THAT ALL AGGREGATED PLANS ARE TERMINATED AND LIQUIDATED WITH RESPECT TO
EACH PARTICIPANT THAT EXPERIENCED THE CHANGE OF CONTROL, SO THAT UNDER THE TERMS
OF THE TERMINATION AND LIQUIDATION, ALL SUCH PARTICIPANTS ARE REQUIRED TO
RECEIVE ALL AMOUNTS OF DEFERRED COMPENSATION UNDER THIS PLAN AND ANY OTHER
AGGREGATED PLANS WITHIN TWELVE (12) MONTHS OF THE DATE THE COMMITTEE OR THE
CORPORATION IRREVOCABLY TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE
THIS PLAN AND THE COMMITTEE OR THE CORPORATION, AS THE CASE MAY BE, TAKES ALL
NECESSARY ACTION TO TERMINATE AND LIQUIDATE SUCH OTHER AGGREGATED PLANS;


 


3.             THE TERMINATION AND LIQUIDATION OF THE PLAN, PROVIDED THAT:
(I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR PROXIMATE TO A DOWNTURN IN
THE CORPORATION’S FINANCIAL HEALTH; (2) THE COMMITTEE OR THE CORPORATION, AS THE
CASE MAY BE, TERMINATES AND LIQUIDATES ALL AGGREGATED PLANS; (3) NO PAYMENTS IN
LIQUIDATION OF THIS PLAN ARE MADE WITHIN TWELVE (12) MONTHS OF THE DATE THE
COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL NECESSARY ACTION TO TERMINATE
AND LIQUIDATE THIS PLAN, OTHER THAN PAYMENTS THAT WOULD BE PAYABLE UNDER THE
TERMS OF THIS PLAN IF THE ACTION TO TERMINATE AND LIQUIDATE THIS PLAN HAD NOT
OCCURRED; (4) ALL PAYMENTS ARE MADE WITHIN TWENTY FOUR (24) MONTHS OF THE DATE
ON WHICH THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL ACTION NECESSARY
TO TERMINATE AND LIQUIDATE THIS PLAN; AND (5) THE CORPORATION DOES NOT ADOPT A
NEW AGGREGATED PLAN AT ANY TIME WITHIN THREE (3) YEARS FOLLOWING THE DATE ON
WHICH THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL ACTION NECESSARY TO
TERMINATE AND LIQUIDATE THE PLAN.


 


SECTION VIII
UNFUNDED STATUS OF PLAN


 

It is presently intended that the Plan will constitute an “unfunded” plan.  The
Committee may authorize the creation of rabbi trusts or other arrangements to
meet the obligations created under the Plan to deliver Common Stock or make
payments; provided, however, that unless the Committee otherwise determines, the
existence of such rabbi trusts or other arrangements is consistent with the
“unfunded” status of the Plan.

 

13

--------------------------------------------------------------------------------


 


SECTION IX
GENERAL PROVISIONS


 


A.            THE COMMITTEE MAY REQUIRE EACH PERSON PURCHASING OR RECEIVING
SHARES PURSUANT TO AN AWARD TO REPRESENT TO AND AGREE WITH THE CORPORATION IN
WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES WITHOUT A VIEW TO THE
DISTRIBUTION THEREOF.  THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY LEGEND
WHICH THE COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON TRANSFER.


 


B.            NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR AWARD
AGREEMENTS MADE PURSUANT THERETO, WITH RESPECT TO ANY AWARD OTHER THAN AN AWARD
THAT IS SUBJECT TO CODE SECTION 409A, THE CORPORATION SHALL NOT BE REQUIRED TO
EVIDENCE BOOK-ENTRY REGISTRATION OF SHARES OF COMMON STOCK UNDER THE PLAN OR
ISSUE OR DELIVER ANY CERTIFICATE OR CERTIFICATES FOR SHARES UNDER THE PLAN PRIOR
TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:  (I) LISTING OR APPROVAL FOR
LISTING UPON NOTICE OF ISSUANCE, OF SUCH SHARES ON THE APPLICABLE STOCK
EXCHANGE; (II) ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES OF THE
CORPORATION UNDER ANY STATE OR FEDERAL LAW OR REGULATION, OR THE MAINTAINING IN
EFFECT OF ANY SUCH REGISTRATION OR OTHER QUALIFICATION WHICH THE COMMITTEE
SHALL, IN ITS ABSOLUTE DISCRETION UPON THE ADVICE OF COUNSEL, DEEM NECESSARY OR
ADVISABLE; AND (III) OBTAINING ANY OTHER CONSENT, APPROVAL, OR PERMIT FROM ANY
STATE OR FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE
DISCRETION AFTER RECEIVING THE ADVICE OF COUNSEL, DETERMINE TO BE NECESSARY OR
ADVISABLE, AND, WITH RESPECT TO ANY AWARD THAT IS SUBJECT TO CODE SECTION 409A,
THE CORPORATION SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR
CERTIFICATES FOR SHARES UNDER THE PLAN IF THE CORPORATION REASONABLY ANTICIPATES
THAT SUCH ISSUANCE OR DELIVERY WOULD VIOLATE APPLICABLE FEDERAL SECURITIES LAWS
OR OTHER APPLICABLE LAW, PROVIDED THE CORPORATION ISSUES OR DELIVERS THE SHARES
AT THE EARLIEST DATE ON WHICH THE CORPORATION REASONABLY ANTICIPATES THAT SUCH
ISSUANCE OR DELIVERY WOULD NOT CAUSE SUCH VIOLATION.


 


C.            NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE CORPORATION OR ANY
SUBSIDIARY OR AFFILIATE FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION
ARRANGEMENTS FOR ITS DIRECTORS.


 


D.            ADOPTION OF THE PLAN SHALL NOT CONFER UPON ANY ELIGIBLE DIRECTOR
ANY RIGHT TO CONTINUED SERVICE ON THE BOARD.


 


E.             UPON BECOMING A PARTICIPANT OF THE PLAN, EACH ELIGIBLE DIRECTOR
SHALL SUBMIT TO COMERICA INCORPORATED, HUMAN RESOURCES - COMPENSATION, COMERICA
BANK TOWER, 1717 MAIN STREET, MC 6515, DALLAS, TEXAS 75201 (OR TO SUCH OTHER
UNIT OR PERSON AS DESIGNATED BY THE COMMITTEE FROM TIME TO TIME) A BENEFICIARY
DESIGNATION FORM DESIGNATING ONE OR MORE BENEFICIARIES TO WHOM ANY AWARDS
PAYABLE OR DISTRIBUTABLE IN THE EVENT OF THE PARTICIPANT’S DEATH ARE TO BE PAID
OR DISTRIBUTED, OR BY WHOM ANY RIGHTS OF THE PARTICIPANT, AFTER THE
PARTICIPANT’S DEATH, MAY BE EXERCISED.  A BENEFICIARY DESIGNATION FORM WILL BE
EFFECTIVE ONLY IF IT IS SIGNED BY THE PARTICIPANT AND SUBMITTED BEFORE THE
PARTICIPANT’S DEATH.  ANY SUBSEQUENT BENEFICIARY DESIGNATION FORM PROPERLY
SUBMITTED WILL SUPERSEDE ANY PREVIOUS BENEFICIARY DESIGNATION FORM SO SUBMITTED.
 IF A PARTICIPANT DESIGNATES A SPOUSE AS A BENEFICIARY, SUCH DESIGNATION SHALL

 

14

--------------------------------------------------------------------------------


 


AUTOMATICALLY TERMINATE AND BE OF NO EFFECT FOLLOWING THE DIVORCE OF THE
PARTICIPANT AND SUCH INDIVIDUAL, UNLESS RATIFIED IN WRITING POST-DIVORCE.


 

If the primary beneficiary shall predecease the Participant or the primary
beneficiary and the Participant die in a common disaster under such
circumstances that it is impossible to determine who survived the other, the
Participant’s Awards remaining at the time of the Participant’s death shall be
paid or distributed to the alternate beneficiary(ies) who survive(s) the
Participant in accordance with this Plan and the applicable Award Agreement.  If
there are no alternate beneficiaries living or in existence at the date of the
Participant’s death, or if the Participant has not submitted a valid Beneficiary
Designation Form to the Corporation, the remaining Awards shall be distributed
or paid in accordance with the terms of the Plan and the Award Agreement to the
legal representative for the benefit of the Participant’s estate.

 


F.             THE PLAN AND ALL AWARDS MADE AND ACTIONS TAKEN THEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, UNLESS PREEMPTED BY FEDERAL LAW, AND ALSO IN ACCORDANCE WITH CODE
SECTION 409A AND ANY INTERPRETIVE AUTHORITIES PROMULGATED THEREUNDER.


 


SECTION X
EFFECTIVE DATE OF PLAN


 

This Plan was originally effective as of May 18, 2004 (the “Effective Date”). 
This Plan was amended and restated effective July 26, 2005 and, thereafter, it
was further amended and restated effective December 31, 2008.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A


CHANGE OF CONTROL

 


A.                                   FOR THE PURPOSE OF THIS PLAN, A “CHANGE OF
CONTROL” SHALL MEAN:


 

1.                                        The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection 1, the following acquisitions shall not constitute a
Change of Control:  (i) any acquisition directly from the Corporation, (ii) any
acquisition by the Corporation, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection A.3 of this Exhibit A; or

 

2.                                        Individuals who, as of the date
hereof, constitute the Corporation’s Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

3.                                        Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the Corporation’s assets (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business

 

A-1

--------------------------------------------------------------------------------


 

Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
company resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a majority of the members of the board of directors of the company resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

4.                                        Approval by the Corporation’s
stockholders of a complete liquidation or dissolution of the Corporation.

 


B.                                     WITH RESPECT TO ANY AWARD SUBJECT TO
SECTION 409A OF THE CODE AND FOR PURPOSES OF SUBSECTION E. OF SECTION VII ABOVE,
THE ABOVE DEFINITION OF “CHANGE OF CONTROL” SHALL MEAN:


 

1.                                        any one person, or more than one
person acting as a group, acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation;

 

2.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) ownership of stock of the Corporation possessing 30% or more of the
total voting power of the stock of the Corporation;

 

3.                                        a majority of the members of the Board
is replaced during any twelve (12) month period by directors whose appointment
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

4.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) assets from the Corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Corporation immediately before such acquisition or acquisitions.

 

A-2

--------------------------------------------------------------------------------


 

The determination of whether a Change of Control has occurred under this
Section B of Exhibit A shall be made by the Committee in accordance with the
provisions of Code Section 409A and the Regulations promulgated thereunder.

 

A-3

--------------------------------------------------------------------------------
